

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement"), executed on this 9th day of May,  2008,
by and between IPG Photonics Corporation, a Delaware corporation having an
office at 50 Old Webster Road, Oxford, MA 01540 (the "Corporation"), and
Valentin P. Gapontsev ("Executive").  The Corporation and Executive are referred
to jointly below as the "Parties."
 
WHEREAS, the Corporation and Executive previously entered into an employment
agreement dated March 1, 2006 (the "Prior Agreement");
 
WHEREAS, the Corporation and Executive desire to amend and restate the Prior
Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"); and
 
WHEREAS, the Corporation desires to continue to employ Executive and Executive
desires to continue his employment with the Corporation on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the employment of Executive, the mutual
terms and conditions set forth below, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:
 
1.           Employment.  Executive will be employed by the Corporation in the
position of Chief Executive Officer.  Executive will report to the Corporation’s
Board of Directors (the "Board").  Executive's primary responsibility will be
executive management of the business and affairs of the Corporation and its
subsidiaries.  Executive will carry out such duties as shall be assigned from
time to time by the Corporation’s Board of Directors, subject to applicable
laws, and ethical duties.  During the Employment Period (as defined below),
Executive shall devote Executive's reasonable best efforts, energies and
abilities and Executive's full business time, skill and attention to the
business and affairs of the Corporation, and shall act at all times according to
the highest professional standards, for the purpose of advancing the business of
the Corporation.


 
2.           Term.  Subject to the Termination provisions below, Executive's
employment by the Corporation shall commence on the first day of the fiscal
quarter including the date of execution of this Agreement (the "Effective Date")
and shall terminate at 5:00pm E.S.T. on December 31, 2010 (the "Employment
Period"); provided that, in the event of a "Change of Control" of the
Corporation (as such term is defined in the Corporation's 2006 Incentive
Compensation Plan in effect on the Effective Date (the "Equity Plan")), the
Employment Period automatically will be extended until the second anniversary of
the Change in Control.
 
3.           Compensation.
 
(i)           Salary.  The Corporation shall pay to Executive an annual base
salary ("Base Salary") of three hundred and eighty thousand dollars (U.S.
$380,000) effective as of the Effective Date.  The Corporation will pay
Executive's Base Salary in equal installments in accordance with the
Corporation's standard payroll policies and schedule, subject to tax and
elective withholding and deductions.  Thereafter, the Board, or such committee
of the Board as is responsible for setting the compensation of senior executive
officers, shall review Executive's performance and Base Salary annually in
January of each year, in light of competitive data, the Corporation's
performance, and Executive's performance, and determine whether to increase
Executive's Base Salary on a prospective basis.  The first review shall be in
January 2009.  Such adjusted annual salary then shall become Executive's "Base
Salary" for purposes of this Agreement.
 
(ii)           Annual Bonus.  Executive will be eligible for an annual cash
bonus (the "Bonus"), based on performance, and calculated as a percentage of
Executive's Base Salary.  The Corporation intends that the Bonus will be paid
within 2½ months of the close of the calendar year in which Executive becomes
vested in such Bonus, to qualify for the short-term deferral exception to Code
Section 409A.
 
(iii)           Equity Compensation.  Executive will be eligible to participate
in any long-term incentive plans, and/or equity-based compensation plans
established or maintained by the Corporation for its senior executive officers
or employees, including, but not limited to, the Equity Plan.
 
4.           Benefits.
 
(i)           Executive shall be entitled to the extent eligible to participate
in any benefit plans as may be adopted and modified by the Corporation from time
to time, including without limitation health, dental and medical plans, life and
disability insurance, paid time off, holiday, and retirement plans.  The
benefits available to Executive shall be no less favorable than those available
to other executives at similar levels within the organization or to the
employees of the Corporation at the location where Executive works.  Benefits
provided under this Agreement shall be subject to the terms and conditions of
any applicable benefit plan, including any eligibility and vesting requirements,
as such plans may be in effect from time to time.
 
(ii)           Executive shall be entitled to four weeks vacation each
year.  The maximum number of accrued vacation hours that Executive can have at
any point in time is equal to the total vacation hours earned in the last twelve
months, plus one week of vacation carried over from the prior twelve months of
service.
 
5.           Other Activities.  The employment of Executive shall be on a
full-time basis, but Executive may be an investor or otherwise have an interest
in or serve on the board of directors or advisory board to other businesses,
partnerships and entities so long as the other activities of Executive do not
materially interfere with the performance of Executive's duties to the
Corporation, and so long as such other activities do not cause Executive to
violate the Restrictive Covenants incorporated herein in Section 12 of this
Agreement, and so long as Executive discloses all such activities to the Chief
Executive Officer and the Board.  Nothing in this provision or this Agreement
limits or restricts Executive's duties and obligations, including the duty of
loyalty, that arise under the law.
 
6.           Termination by the Corporation.  The Corporation may terminate the
Employment Period:
 
(i)           without Cause (as defined below) by giving Executive sixty (60)
days' prior written notice, or
 
(ii)           for Cause (as defined below).  "Cause" shall mean: (A) an act of
fraud, embezzlement or theft by Executive in connection with Executive's duties
or in the course of Executive's employment with the Corporation; (B) Executive's
intentional wrongful damage to the property of the Corporation; (C) Executive's
intentional breach of Section 12 hereof while Executive remains in the employ of
the Corporation; (D) an act of Gross Misconduct (as defined below); or (E) a
felony conviction or a conviction for a misdemeanor involving moral turpitude;
and, in each case, the reasonable, good faith determination by the Board as
hereafter provided that any such act shall have been materially harmful to the
Corporation.  For purposes of this Agreement, "Gross Misconduct" shall mean a
willful or grossly negligent act or omission which has or will have a material
and adverse impact on the business or reputation of the Corporation, or on the
business of the Corporation's customers or suppliers as such relate to the
Corporation.  Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for "Cause" hereunder unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of a majority of the independent directors of the Board then in
office at a meeting of the Board called and held for such purpose, finding that,
Executive has committed an act set forth above in this Section 6.  Nothing
herein shall limit Executive's right or Executive's beneficiaries' right to
contest the validity or propriety of any such determination. In addition,
Executive's employment shall be deemed to have terminated for Cause if, based on
facts and circumstances discovered after Executive's employment has terminated,
the Board determines in good faith after appropriate investigation that
Executive committed an act during the Employment Period that would have
justified a termination for Cause.  In addition, Executive’s employment shall be
deemed to have terminated for Cause, if based on facts and circumstances
discovered after Executive’s employment has terminated, the Board determines in
reasonable good faith, within one year after Executive’s employment terminated,
and after appropriate investigation and an opportunity for Executive to be
interviewed (with or without counsel as Executive may determine) by a
subcommittee of the independent Board members or its representative, that
Executive committed an act during the Employment Period that would have
justified a termination for Cause.
 


7.           Termination by Executive.  Executive may terminate the Employment
Period (i) by giving the Corporation sixty (60) days' prior written notice, or
(ii) for Good Reason (as defined below); provided, however, that in the event
Executive terminates the Employment Period for Good Reason, Executive must give
the Corporation written notice of his intent to terminate for Good Reason within
sixty (60) days of the occurrence of the event that allegedly constitutes Good
Reason.  The Corporation shall have a right to cure the breach for a period of
thirty (30) days after notice from Executive of his intention to terminate for
Good Reason.  In the event of termination by notice under the preceding
subsection (i), the Corporation in its discretion may elect a termination date
that is earlier than the conclusion of the sixty (60) day notice period, but in
the event of such election the termination shall still be deemed a voluntary
termination by Executive under this Section.  "Good Reason" means the occurrence
of any of the following events without Executive's express written consent:
 
(a)           The material reduction of Executive's authorities, duties, or
responsibilities with the Corporation;
 
(b)           A material reduction by the Corporation of Executive's Base
Salary, other than a reduction approved by the Board that similarly applies to
all executive officers of the Corporation, provided that a reduction in Base
Salary shall not exceed more than 10% of then Base Salary;
 
(c)           A relocation of the offices of Executive to a place greater than
thirty-five (35) miles in distance from the current executive offices of the
Corporation in Oxford, MA;
 
(d)           A material reduction in the budget over which Executive retains
authority; or
 
(e)           Any action or inaction that constitutes a material breach by the
Corporation of this Agreement.
 
The Corporation shall have no obligations to Executive after Executive's last
day of employment following termination of employment under this Section, except
as specifically set forth in this Agreement or under any applicable plans,
programs or arrangements of the Corporation including, without limitation, the
Corporation’s certificate of incorporation or By-Laws, the Equity Plan and any
agreements thereunder and the indemnification agreement described in Section 4.
 
8.           Automatic Termination.  Notwithstanding the provisions of Section
2, Executive's employment shall automatically terminate upon Executive's death
or Disability (as defined below).  Executive shall be deemed to have a
"Disability" for purposes of this Agreement if Executive is unable to
substantially perform, by reason of physical or mental incapacity, Executive's
duties or obligations under this Agreement, with or without reasonable
accommodation as defined in the Americans with Disabilities Act and implementing
regulations, for a period of one hundred and eighty (180) consecutive days in
any 360-day period.  The Board shall determine, according to the facts then
available, whether and when the disability of Executive has occurred and shall
state that date of termination in the Notice of Termination.  Such determination
shall be made by the Board in the good faith exercise of its reasonable
discretion.
 
9.           Expiration of Agreement.  The Employment Period shall terminate in
accordance with Section 2 if not earlier terminated pursuant to Section 6, 7 or
8.
 
10.           Certain Obligations of the Corporation Following Termination of
the Employment Period.  Following termination of the Employment Period under the
circumstances described below, the Corporation will pay to Executive the
following compensation and provide the following benefits in addition to any
benefits to which Executive may be entitled by law in full satisfaction and
final settlement of any and all claims and demands that Executive or the
Corporation may have against the other under this Agreement:
 
(i)           Termination of Employment for Any Reason.  In the event of a
termination of the Employment Period for any reason, the Corporation shall pay
or provide Executive (a) any unpaid Base Salary through the date of termination
and (b) any benefits (including, without limitation, any unused vacation accrued
in accordance with Section 4(ii)) accrued, earned or vested, and any
unreimbursed expenses incurred, up to and including the effective date of such
termination to which Executive may be entitled under the terms of any applicable
arrangement, plan or program (collectively, the "Accrued Amounts").
 
(ii)           Without Cause by the Corporation or for Good Reason by
Executive.  In the event that the Employment Period is terminated by the
Corporation without Cause pursuant to Section 6(i) hereof or by Executive for
Good Reason pursuant to Section 7 hereof, Executive shall be entitled to the
following payments:
 
(a)           The Accrued Amounts, as soon as practicable following the date of
termination;
 
(b)           Any bonus that has been actually earned as of or prior to the
termination date, but has not been paid, payable in a single lump sum as soon as
practicable following the date of termination;
 
(c)           A pro rata portion of the amount, if any, Executive would have
received pursuant to Section 3(ii) for the year in which Executive's employment
terminated.  The Corporation shall determine what annual bonus, if any,
Executive would have earned had he been employed through the end of the
applicable period (the "Base Incentive Amount"), in accordance with the methods
used to calculate annual bonuses for the Corporation's other similarly-situated
executives.  The pro rata portion to be paid  pursuant to this paragraph shall
be determined by multiplying the Base Incentive Amount by a fraction, the
numerator of which is the number of days from the beginning of the applicable
annual period in which the termination occurred through the date of termination
and the denominator of which is 365.  Any payment due under this paragraph shall
be paid at the time payment is made to other similarly-situated executives of
the Corporation; provided, however, that such payment shall be made in a single
lump sum payment no later than the last day of the calendar year following the
year in which Executive's employment terminates;
 
(d)           Continuing payments of Base Salary, payable in accordance with
regular payroll practices of the Corporation, for twenty-four months following
the date of termination;
 
(e)           Continued coverage under the Corporation's medical and dental
plans for twelve months following the date of termination.  Thereafter,
Executive may elect COBRA continuation coverage at Executive's expense.
 
In the event that the Employment Period is terminated by the Corporation without
Cause pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant
to Section 7 hereof, for purposes of determining the vested portions of
Executive's stock options and any other equity compensation awards granted on or
after the date hereof, Executive shall be deemed to have terminated employment
twelve (12) months following the date of Executive's actual termination of
employment.
 
In the event that the Employment Period is terminated by the Corporation without
Cause pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant
to Section 7 hereof and such termination occurs within twenty-four (24) months
following a Change of Control (as defined in the Equity Plan), all stock options
and any other equity compensation awards granted on or after this date hereof
and held by Executive on the date of termination shall immediately vest and
become non-forfeitable.


(iii)           Termination by Executive Without Good Reason or by the
Corporation for Cause.  In the event the Employment Period is terminated by
Executive pursuant to Section 7(i) hereof without Good Reason or by the
Corporation pursuant to Section 6(ii) hereof for Cause, Executive shall be
entitled to no further compensation or other benefits under this Agreement
except for the Accrued Amounts, payable in a single lump sum as soon as
practicable following the date of termination.
 
(iv)           Death; Disability.  In the event that the Employment Period is
terminated by reason of Executive's death or for Disability, Executive or
Executive's estate, as the case may be, shall be entitled to the following
payments:
 
(a)           The Accrued Amounts, as soon as reasonably practicable following
the date of termination;
 
(b)           Any bonus that has been actually earned as of or prior to the
termination date, but has not been paid, payable in a single lump sum as soon as
practicable following the date of termination; and
 
(c)           The amount payable, if any, as determined pursuant to Section
10(ii)(c), at the time specified therein.
 
In the event that the Employment Period is terminated by reason of Executive’s
death or for Disability, the treatment of any equity compensation awards held by
Executive shall be governed by the terms of the plan or agreement under which
such awards were granted.
 
(v)           Expiration.  In the event the Employment Period terminates due to
the expiration of the Employment Period and the Corporation does not offer
Executive continued employment in the same or a substantially similar position
as, or in a higher position than, his position on the date of the expiration of
the Employment Period, and at a compensation level that is the same or a
substantially similar to that in effect on the date of the expiration of the
Employment Period, Executive shall be entitled to the following payments:
 
(a)           The Accrued Amounts, as soon as reasonably practicable following
the date of termination;
 
(b)           Any bonus that has been actually earned as of or prior to the
termination date, but has not been paid, payable in a single lump sum as soon as
practicable following the date of termination;
 
(c)           The amount payable, if any, as determined pursuant to Section
10(ii)(c) at the time specified therein; and
 
(d)           Continuing payments of Base Salary, payable in accordance with
regular payroll practices of the Corporation, for twenty-four months following
the date of termination.
 
Except as provided in Section 10(i), Executive shall not be entitled to payment
of the amounts described in this subsection (v) if the Corporation offers
Executive continued employment in the same or a substantially similar position
as, or in a higher position than, his position on the date of expiration of the
Employment Period, and at a compensation level that is the same or a
substantially similar to that in effect on the date of the expiration of the
Employment Period, and Executive declines the offer.
 
(vi)           No Mitigation or Offset.  In the event of any termination of
Executive’s employment under this Section 10, Executive shall be under no
obligation to seek other employment or otherwise mitigate his damages, and there
shall be no offset against amounts due to Executive under this Agreement on
account of any remuneration or benefit attributable to any subsequent employment
obtained by Executive.
 
11.           Nature of Payments.  Upon termination of employment pursuant to
Sections 6, 7, 8 or 9, Executive will be released from any duties and
obligations to the Corporation set forth in this Agreement (except the duties
and obligations under the Restrictive Covenants and as set forth in Section 12
hereof) and the obligations of the Corporation to Executive under this Agreement
will be as set forth in Section 10.
 
12.           Restrictive Covenants.  In consideration of the benefits under
this Agreement, Executive has executed and delivered a Confidentiality,
Non-Competitive and Confirmatory Assignment Agreement, dated the date of this
Agreement (together with any similar or successor agreements, referred to herein
as the “Restrictive Covenants”), and Executive agrees that, as part of this
Agreement, Executive shall comply with the terms of the Restrictive
Covenants.  Notwithstanding Section 10(iii) of this Agreement, if (a) Executive
terminates employment other than for Good Reason and, thus, is not entitled to
the payments and benefits under Section 10(ii) of this Agreement, and (b) (i)
Executive receives a written offer of employment during the Non-Competition
Period set forth in Section 2(a) of the Restrictive Covenant, or (ii) Executive
is not able to find suitable employment in his field in relation to his skills,
position and base salary, which employment  would not contravene Section 2(a) of
the Restrictive Covenant, after a good faith effort by Executive to search for
such employment, and (iii) the Company notifies Executive that it intends to
enforce the non-compete provisions of such Section 2(a) against Executive, then
the Company shall pay to Executive an amount equal to the semi-monthly amount of
the Executives’ Base Salary for each semi-monthly payroll period beginning (A)
on the effective date of the written offer of employment referred to above or
(B) during the period in which Executive is not able to find suitable
employment, and ending on the earliest to occur of (I) the end of the
Non-Competition Period set forth in such Section 2(a), or (II) the date as of
which Executive begins new employment with an employer, which employment would
not contravene Section 2(a) of the Restrictive Covenant.  For the avoidance of
doubt, the non-competition and other provision of the Restrictive Covenants in
all events shall continue to apply until the end of the Non-Competition Period
set forth in Section 2(a) of the Restrictive Covenant, regardless of the
Executive’s new employment with an employer that would not contravene Section
2(a) of the Restrictive Covenant, the subsequent termination of such employment
or any other event.


13.           Release.  Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement beyond Accrued Amounts shall only be
payable if Executive delivers to the Corporation a release of claims of
Executive occurring up to the release date, in the form attached hereto as
Exhibit A, within twenty-one (21) calendar days after presentation thereof by
the Corporation to Executive.  The Corporation shall present such release to
Executive within thirty (30) days of the date Executive’s employment
terminates.  Payment of the amounts described in this Section shall commence no
earlier than eight (8) days following the date on which Executive delivers to
the Corporation an executed and enforceable release as described herein.
 
14.           Indemnification.  The Corporation shall maintain a directors' and
officers' liability insurance policy covering Executive on the same basis as in
effect for other senior executive employees, and shall provide indemnity to
Executive by a separate, written indemnification agreement.
 
15.           Notices.  Any and all notices provided for herein shall be in
writing and shall be delivered by certified mail, return receipt requested or in
person.  Notice shall be deemed to have been given when notice is received by
the party on whom the notice was served.  Notice to the Corporation shall be
addressed to the Corporation at its principal office, and notice to Executive
shall be addressed to Executive at Executive's last address as shown on the
records of the Corporation.
 
16.           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the substantive laws of the Commonwealth of
Massachusetts, without regard to its internal conflicts of law provisions.
 
17.           Severability.  In the event that any provision of this Agreement
shall be determined to be invalid, illegal or otherwise unenforceable or
contrary to law or public policy, the enforceability of the other provisions in
this Agreement shall not affected thereby.
 
18.           Assignment.  Executive recognizes that this is an agreement for
personal services and that Executive may not assign this Agreement.  The
Agreement shall inure to the benefit of and be binding upon the Corporation's
successors and assigns.
 
19.           Entire Agreement/Amendment.  This Agreement and the Restrictive
Covenant referred to in Section 12 constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any and all
other agreements, either oral or in writing (including the Prior Agreement),
among the Parties hereto with respect to the subject matter hereof.  This
Agreement may not be amended except by written agreement signed by both Parties.
 
20.           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, and by the different Parties in separate counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement (and all signatures need not appear
on any one counterpart), and this Agreement shall become effective when one or
more counterparts has been signed by each of the Parties hereto and delivered to
each of the other Parties hereto.
 
21.           Waiver.  The failure of either of the Parties to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the Parties to
enforce each and every provision of this Agreement.  No waiver of any breach of
any of the provisions of this Agreement shall be effective unless set forth in a
written instrument executed by the party against whom or which enforcement of
such waiver is sought, and no waiver of any such breach shall be construed or
deemed to be a waiver of any other or subsequent breach.
 
22.           Capacity.  Executive and the Corporation hereby represent and
warrant to the other that:  (i) Executive or the Corporation has full power,
authority and capacity to execute and deliver this Agreement, and to perform
Executive's or the Corporation's obligations hereunder; (ii) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time or both would not) result in the breach of any agreements or other
obligations to which Executive or the Corporation is a party or Executive or the
Corporation is otherwise bound; and (iii) this Agreement is Executive's or the
Corporation's valid and binding obligation in accordance with its terms.
 
23.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of Executive's
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
("AAA") in Worcester, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than Executive or the Employer may be a party with regard
to any such controversy or claim, such controversy or claim shall be submitted
to arbitration subject to such other person or entity's agreement.  Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  This Section 23 shall be specifically
enforceable.  Notwithstanding the foregoing, this Section 23 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 23.  Punitive
and consequential damages shall not be permitted as an award and each party
shall bear the fees and expenses of its own counsel and expert witnesses.
 
24.           Consent to Jurisdiction.  To the extent that any court action is
permitted consistent with or to enforce Section 23 of this Agreement, the
parties hereby consent to the jurisdiction of the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts.  Accordingly, with respect to any such court action,
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
 
25.           Code Section 409A.  This Agreement is intended to comply with Code
Section 409A and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered
accordingly.  The Agreement shall be construed and interpreted with such
intent.  Each payment under Section 10 of this Agreement or any Corporation
benefit plan is intended to be treated as one of a series of separate payments
for purposes of Code Section 409A and Treas. Reg. §1.409A-2(b)(2)(iii).  Any
payment under Section 10 that does not qualify as a short-term deferral under
Code Section 409A and Treas. Reg. §1.409A-1(b)(4) or a limited payment under
Treas. Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions) will
not be made before the date that is six (6) months after the date of termination
or, if earlier, the date of Executive's death (the "Six Month Delay Rule") if
Executive is a Specified Employee (as defined below) as of his Termination of
employment.  Payments to which Executive otherwise would be entitled during the
first six months following his Termination of employment (the "Six-Month Delay")
will be accumulated and paid on the first day of the seventh month following his
Termination of employment.  Notwithstanding the Six-Month Delay Rule, to the
maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), during the
Six-Month Delay and as soon as practicable after satisfaction of Section 13 of
this Agreement, the Corporation will pay Executive an amount equal the lesser of
(A) the total severance scheduled to be provided under Section 10 above, or (B)
two times the lesser of (1) the maximum amount that may be taken into account
under a qualified plan pursuant to Code Section 401(a)(17) for the year in which
Executive's Termination of employment occurs, and (2) the sum of Executive's
annualized compensation based upon the annual rate of pay for services provided
to the Corporation for the taxable year of Executive preceding the taxable year
of Executive in which his Termination of employment occurs; provided that
amounts paid under this sentence will count toward, and will not be in addition
to, the total payment amount required to be made to Executive by the Corporation
under Section 10 above. For purposes of this Agreement, the term "Specified
Employee" has the meaning given to that term in Code Section 409A and Treas.
Reg. §1.409A-1(i) (or other similar or successor provisions).  The Corporation's
"specified employee identification date" (as described in Treas. Reg.
§1.409A-1(i)(3) or any similar or successor provisions) will be December 31 of
each year, and the Corporation's "specified employee effective date" (as
described in Treas. Reg. §1.409A-1(i)(4) or any similar or successor provisions)
will be April 1 of each succeeding year.
 
IN WITNESS WHEREOF, this Employment Agreement has been duly executed:
 
IPG PHOTONICS CORPORATION




By:
________________________________                                                                /s/
Valentin P. Gapontsev                  
Its: Vice President, General Counsel and
Secretary                                                                                                              Executive

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RELEASE AND WAIVER AGREEMENT
 


 
This Release and Waiver Agreement ("Agreement") is entered into this _____ day
of ______________________, _____ by and between IPG Photonics Corporation, a
Delaware corporation (the "Corporation") and [insert executive name]
(hereinafter "Executive").
 
WHEREAS, Executive's employment with the Corporation is terminated effective
__________________, 20__ ("Termination Date") and the Corporation and Executive
have voluntarily agreed to the terms of this Agreement in exchange for severance
benefits under the Employment Agreement between the parties effective [DATE],
2008 ("Employment Agreement"), to which Executive otherwise would not be
entitled;
 
WHEREAS, accordingly the Corporation has determined that Executive will receive
severance pay if Executive executes and complies with the terms of this
Agreement; and
 
WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Agreement and the Employment Agreement for the release
and waiver contained herein is in addition to any consideration the Corporation
is otherwise required to provide Executive.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:
 
1.           Severance.  In consideration for Executive's agreements contained
herein and Executive's compliance with Executive's continuing obligations under
the Employment Agreement, including his obligations under Section 12, the
Corporation will pay Executive the applicable severance provided in Section 10
[Note—actual agreement to specify the applicable subsections of Section 10(d)]
of the Employment Agreement.  Except as specifically provided in this Agreement,
the Employment Agreement and any applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s certificate of
incorporation or By-laws, the Corporation’s 2006 Incentive Compensation Plan and
any agreements thereunder and the indemnification agreement dated ____ between
the Corporation and Executive (the “Indemnification Agreement”), Executive shall
not be entitled to any other payment, benefits or other consideration from the
Corporation.


2.           Waiver and Release.  In consideration for the payments and benefits
to be provided to Executive as set forth herein and the Employment Agreement,
Executive, himself and for any person or entity that may claim by him or through
him, including Executive's heirs, executors, administrators and assigns, hereby
knowingly, irrevocably, unconditionally and voluntarily waives, releases and
forever discharges the Corporation and each of its individual or collective
past, present and future parent, subsidiaries, divisions and affiliates, its and
their joint ventures and its and their respective directors, officers,
associates, employees, representatives, partners, consultants insurers,
attorneys, administrators, accountants, executors, heirs, and agents, and each
of its and their respective predecessors, successors and assigns and all persons
acting by, through or in concert with any of them (hereinafter collectively
referred to as "Releasees"), from any and all claims, causes of action or
liabilities relating to Executive’s employment with the Corporation or the
termination thereof, known or unknown, suspected or unsuspected, arising from
any omissions, acts or facts that have occurred up until and including the date
the Executive executes this Agreement which have been or could be asserted
against the Releasees, including but not limited to:


(a)           causes of action or liabilities relating to Executive’s employment
with the Corporation or the termination thereof arising under Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act (the "ADEA"), the
Employee Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the American with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, the Illinois Human Rights Act, and the Delaware
General Corporations Act as such Acts have been amended, and/or any other
foreign, federal, state, municipal, or local employment discrimination statutes
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or


(b)           causes of action or liabilities related to Executive’s employment
with the Corporation or the termination thereof arising under any other federal,
state, municipal, or local statute, law, ordinance or regulation; and/or


(c)           causes of action or liabilities relating to rights to or claims
for pension, profit-sharing, wages, bonuses or other compensation or benefits;
and/or


(d)           any other cause of action relating to Executive’s employment with
the Corporation or the termination thereof including, but not limited to,
actions seeking severance pay, except as provided herein, actions based upon
breach of contract, wrongful termination, defamation, intentional infliction of
emotional distress, tort, personal injury, invasion of privacy, defamation,
discrimination, retaliation, promissory estoppel, fraud, violation of public
policy, negligence and/or any other common law, or other cause of action
whatsoever arising out of or relating to employment with and/or separation from
employment with the Corporation and/or any of the other Releasees.


Nothing herein shall limit or impede Executive's right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission ("EEOC"), or any other local, state or
federal agency, and/or any causes of action which by law Executive may not
legally waive.  Executive agrees, however, that if Executive or anyone acting on
Executive's behalf, brings any action concerning or related to any cause of
action or liability released in this Agreement, Executive waives any right to,
and will not accept, any payments, monies, damages, or other relief, awarded in
connection therewith.


Nothing herein shall constitute a waiver or release of any of Executive’s rights
under this Agreement, any other applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s certificate of
incorporation or By-laws, the Corporation’s 2006 Incentive Compensation Plan and
any agreements thereunder, or under the Indemnification Agreement.


Executive expressly waives the benefits of any statute or rule of law that, if
applied to this Agreement, would otherwise exclude from its binding effect any
claims against the Corporation not now known by Executive to exist.


3.           Nondisparagement.  Executive agrees that he will not directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement (whether oral or written) calculated or likely to have the
effect of undermining, disparaging or otherwise reflecting poorly upon the
Corporation or its good will, products or business opportunities, or in any
manner detrimental to the Corporation.  In addition, Executive agrees not to
make any disparaging remarks regarding any related, affiliated or subsidiary
organizations of the Corporation.  The Corporation agrees to use its reasonable
best efforts to cause its officers and directors not to, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement (whether oral or written) calculated or likely to have the effect of
undermining, disparaging or otherwise reflecting poorly upon Executive or in any
manner detrimental to Executive.


4.           Cause of Action. As used in this Agreement, the phrase "cause of
action" includes all claims, covenants, warranties, promises, agreements,
undertakings, actions, suits, counterclaims, causes of action, complaints,
charges, obligations, duties, demands, debts, accounts, judgments, costs,
expenses, losses, damages and liabilities, of whatsoever kind or nature, in law,
equity or otherwise.


5.           No Assignment of Causes of Action.  Executive represents and
warrants that he has not filed or caused to be filed against the Releasees any
claims, actions or lawsuits.  Executive further represents and warrants that he
has not sold, assigned, transferred, conveyed or otherwise disposed of to any
third party, by operation of law or otherwise, any claim of any nature
whatsoever relating to any matter covered by this Agreement.


6.           Representations of the Corporation.  The Corporation represents
that it is not presently aware of any cause of action that it or any of the
other Releasees have against Executive as of the date hereof.  The Corporation
acknowledges that the release granted by the Executive in Paragraph 2 above will
be null and void in the event the Corporation subsequently seeks to treat
Executive’s termination of employment as “for Cause” under the last sentence of
Section 6(ii) of the Employment Agreement.


7.           Notice to Seek Counsel, Consideration Period, Revocation
Period.  Executive acknowledges that Executive has been advised in writing
hereby to consult with an attorney before signing this document and that
Executive has had at least twenty-one (21) days after receipt of this document
to consider whether to accept or reject this Agreement.  Executive understands
that Executive may sign this Agreement prior to the end of such twenty-one (21)
day period, but is not required to do so.  Under ADEA, Executive has seven (7)
days after Executive signs this Agreement to revoke it.  Such revocation must be
in writing and delivered either by hand or mailed and postmarked within the
seven (7) day period.  If sent by mail, it is requested that it be sent by
certified mail, return receipt requested to the Corporation's General Counsel
Office at 50 Old Webster Road, Oxford, MA 01540.  If Executive revokes this
Agreement as provided herein, it shall be null and void and Executive shall not
be entitled to receive the payments as described in the first sentence of
Paragraph 1 herein.  If Executive does not revoke this Agreement within seven
(7) days of signing it, this Agreement shall become enforceable and effective on
the seventh (7th) day after the Executive signs this Agreement ("Effective
Date").


8.           Governing Law; Disputes.  Except as provided in Section 23 of the
Employment Agreement, or as provided below, jurisdiction and venue over disputes
with regard to this Agreement shall be exclusively in the courts of the State of
Massachusetts or the United States District Court for the District of
Massachusetts.  This Agreement shall be construed and interpreted in accordance
with and governed by the laws of the State of Massachusetts, without regard to
the choice of laws provisions of such laws.  The parties agree that any action
brought by a party to enforce or interpret this Agreement shall be brought in a
State or Federal Court sitting in Boston, Massachusetts; except that an action
by the Corporation to enforce its rights under Section 12 the Employment
Agreement may also be brought in Executive's state of residency or any other
forum in which the Executive is subject to personal jurisdiction.  In addition,
Executive and the Corporation specifically consent to personal jurisdiction in
the State of Massachusetts for purposes of this Agreement.


9.           Amendment; Waiver.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and the Corporation.  This Agreement shall be
enforced in accordance with its terms and shall not be construed against either
party.


10.           Severability.  The parties agree that if any provision, section,
subsection or other portion of this Agreement shall be determined by any court
of competent jurisdiction to be invalid, illegal or unenforceable in whole or in
part and such determination shall become final, such provision or portion shall
be deemed to be severed or limited, but only to the extent required to render
the remaining provisions and portion of this Agreement enforceable.  This
Agreement as thus amended will remain in full force and effect and will be
binding on the parties and will be enforced so as to give effect to the
intention of the parties insofar as that is possible.  In addition, the parties
hereby expressly empower a court of competent jurisdiction to modify any term or
provision of this Agreement to the extent necessary to comply with existing law
and to enforce this Agreement as modified.


11.           Enforcement.  This Agreement may be pleaded as a full and complete
defense and may be used as the basis for an injunction against any action at law
or proceeding at equity, or any private or public judicial or non-judicial
proceeding instituted, prosecuted, maintained or continued in breach hereof.


12.           No Enlargement of Employee Rights. Executive acknowledges that,
except as expressly provided in this Agreement, any employment or contractual
relationship between him and the Corporation is terminated, and that he has no
future employment or contractual relationship with the Corporation other than
the contractual relationship created by this Agreement, the Employment
Agreement, any other applicable plans, programs or arrangements of the
Corporation including, without limitation, the Corporation’s certificate of
incorporation or By-laws, the Corporation’s 2006 Incentive Compensation Plan and
any agreements thereunder, and the Indemnification Agreement.  The Corporation
has no obligation, contractual or otherwise, to employ or reemploy, hire or
rehire, or recall or reinstate Executive in the future with the Corporation.


13.           No Representations.  Executive represents that he has carefully
read and understands the scope and effect of the provisions of this
Agreement.  Executive has not relied upon any representations or statements made
by the Corporation that are not specifically set forth in this Agreement.


14.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original but both of which together will
constitute one and the same instrument.


15.           Withholding.  The Corporation shall withhold from any payments
otherwise due or payable hereunder any amounts required to be withheld in order
to comply with any federal, state, local or other income or other tax laws
requiring withholding with respect to compensation and benefits provided to
Executive pursuant to this Agreement.


16.           Successors and Assigns.  This Agreement binds and inures to the
benefit of Executive's heirs, administrators, representatives, executors,
successors and assigns, and the Corporation’s successors and assigns.


17.           Entire Agreement - Termination of Prior Agreements.  This
Agreement contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes any previous oral and written
agreements or representations relating to the subject matters herein, except for
the Employment Agreement, any other applicable plans, programs or arrangements
of the Corporation including, without limitation, the Corporation’s certificate
of incorporation or By-laws, the Corporation’s 2006 Incentive Compensation Plan
and any agreements thereunder, and the Indemnification Agreement.


The undersigned hereby acknowledge and agree that Executive has carefully read
and fully understands all the provisions of this Agreement, has had an
opportunity to seek counsel regarding it and have voluntarily entered into this
Agreement by signing below as of the date(s) set forth below.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.


IPG PHOTONICS CORPORATION
 
By:     _________________________________                                                           
Its:     _________________________________                                                  
EXECUTIVE
 
___________________________

 
 
 
 
 

--------------------------------------------------------------------------------

 
